CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.


Execution Version
FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND
THIRD AMENDMENT TO FEE LETTER
THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND THIRD AMENDMENT TO FEE
LETTER (this “Amendment”), dated as of June 7, 2017 (the “Fourth Amendment
Effective Date”), is made among GenMark Diagnostics, Inc., a Delaware
corporation (the “Borrower”), the other Loan Parties party to that certain Loan
and Security Agreement (as defined below), Solar Senior Capital Ltd., in its
capacity as administrative and collateral agent (in such capacity, together with
its successors and assigns in such capacity, “Agent”), SUNS SPV LLC, as lender,
East West Bank, as lender, and the other Lenders party to the Loan and Security
Agreement or otherwise a party thereto from time to time (each a “Lender” and
collectively, the “Lenders”).
The Borrower, the other Loan Parties, the Lenders and Agent are parties to a
Loan and Security Agreement dated as of January 12, 2015 (as amended by that
certain letter agreement dated as of September 30, 2015, that certain letter
agreement dated as of March 17, 2016, that certain First Amendment to Loan and
Security Agreement dated as of July 27, 2016, that certain Second Amendment to
Loan and Security Agreement dated as of February 27, 2017, that certain Third
Amendment to Loan and Security Agreement and Second Amendment to Fee Letter
dated as of May 31, 2017 (the “Third Amendment”), and as further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”). The Borrower and Agent are parties to that
certain Amended and Restated Fee Letter dated January 9, 2015 (as amended
pursuant to that certain First Amendment to Loan and Security Agreement dated as
of February 27, 2017, the Third Amendment and as further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Fee
Letter”). The Borrower has requested that the Lenders agree to certain
amendments to the Loan and Security Agreement and the Fee Letter. The Lenders
have agreed to such request, subject to the terms and conditions hereof.
Accordingly, the parties hereto agree as follows:
SECTION 1Definitions; Interpretation.
(a)    Terms Defined in Loan and Security Agreement. All capitalized terms used
in this Amendment (including in the preamble and recitals hereof) and not
otherwise defined herein shall have the meanings assigned to them in the Loan
and Security Agreement.
(b)    Interpretation. The rules of interpretation set forth in Section 1.1 of
the Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2    Amendments to the Loan and Security Agreement and Fee Letter.
(a)    The Loan and Security Agreement shall be amended as follows effective as
of the Fourth Amendment Effective Date:
(i)    Amended and Restated Definitions. The following definitions are hereby
amended and restated as follows:
“First Interest Only Extension Conditions” shall mean satisfaction of each of
the following: (a) no Default or Event of Default shall have occurred and is
continuing; and (b) on or before ***, Agent shall have received evidence that
the FDA has cleared the ePlex System for market distribution within the United
States pursuant to a 510(k) premarket notification submitted by Borrower,
thereby permitting market distribution of the ePlex System within the United
States.
“Initial Term Loan Payment Date” means June 15, 2017; provided that, if the
First Interest Only Extension Conditions are satisfied and Borrower notifies
Agent in writing on or before *** that it wishes to extend the Initial Term Loan
Payment Date, then August 1, 2017; provided further, that if the Second Interest
Only Extension Conditions are satisfied and Borrower notifies Agent in writing
prior to *** that it wishes to once again extend the Initial Term Loan Payment
Date, then March 1, 2018.
“Term Loan C Commitment Termination Date” means ***.
(ii)    Amended Definition. The definition of “Applicable Final Payment Fee
Percentage” is hereby amended by replacing “***” with “***” therein.
(iii)    For the avoidance of doubt, nothing in this Amendment shall affect (x)
the interest payment due on the Scheduled Payment Date occurring on ***, or (y)
except as expressly set forth herein, the payment dates of any other payments of
principal, interest or otherwise.
(iv)    Agent hereby agrees, solely with respect to any Term Loan C requested on
or before ***, that the notice required in Section 2.2(a)(i) may be provided on
or prior to the date such Term Loan C is to be made.
(b)    The Fee Letter shall be amended as follows effective as of the Fourth
Amendment Effective Date: Section (b) of the Fee Letter shall be amended by
replacing “***” with “***” therein.
(c)    Amendment Fee. Section 2(c) of the Third Amendment is hereby amended by
replacing “***” with “***” therein.
(d)    References Within Loan and Security Agreement and Fee Letter. Each
reference in the Loan and Security Agreement and the Fee Letter, as applicable,
to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or words of
like import, shall mean and be a reference to the Loan and Security Agreement or
the Fee Letter, as applicable, as amended by this Amendment.
SECTION 3    Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:
(a)    Fees and Expenses. The Borrower shall have paid (i) all invoiced costs
and expenses then due in accordance with Section 5(d), and (ii) all other fees,
costs and expenses, if any, due and payable as of the Fourth Amendment Effective
Date under the Loan and Security Agreement.
(b)    This Amendment. Agent shall have received this Amendment, executed by
Agent, the Lenders and the Loan Parties.
(c)    Representations and Warranties; No Default. On the Fourth Amendment
Effective Date, after giving effect to the amendment of the Loan and Security
Agreement and Fee Letter contemplated hereby:
(i)    The representations and warranties contained in Section 4 shall be true
and correct on and as of the Fourth Amendment Effective Date as though made on
and as of such date; and
(ii)    There exist no Defaults or Events of Default.
SECTION 4    Representations and Warranties. To induce the Lenders to enter into
this Amendment, each Loan Party hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Effect; and (c) that other than as
updated on Exhibit A attached to the Third Amendment, the information included
in the Perfection Certificate delivered to Agent on June 7, 2016 remains true
and correct. For the purposes of this Section 4, (i) each reference in Section 5
of the Loan and Security Agreement to “this Agreement,” and the words “hereof,”
“herein,” “hereunder,” or words of like import in such Section, shall mean and

be a reference to the Loan and Security Agreement as amended by this Amendment,
and (ii) any representations and warranties which relate solely to an earlier
date shall not be deemed confirmed and restated as of the date hereof (provided
that such representations and warranties shall be true, correct and complete as
of such earlier date).
SECTION 5    Miscellaneous.
(a)    Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement,
the Fee Letter and the other Loan Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed in all respects. The
Lenders’ and Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. Each Loan Party hereby reaffirms
the grant of security under Section 3.1 of the Loan and Security Agreement and
hereby reaffirms that such grant of security in the Collateral secures all
Obligations under the Loan and Security Agreement and all Guaranteed Obligations
(as defined in the Guaranty), as applicable, including without limitation any
Term Loans funded on or after the Fourth Amendment Effective Date, as of the
date hereof.
(b)    Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Fourth Amendment Effective Date specifying
its objection thereto.
(c)    No Reliance. Each Loan Party hereby acknowledges and confirms to Agent
and the Lenders that such Loan Party is executing this Amendment on the basis of
its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.
(d)    Costs and Expenses. The Borrower agrees to pay to Agent within ten (10)
days of its receipt of an invoice (or on the Fourth Amendment Effective Date to
the extent invoiced on or prior to the Fourth Amendment Effective Date), the
reasonable, documented, out-of-pocket costs and expenses of Agent and the
Lenders party hereto, and the reasonable, documented, fees and disbursements of
counsel to Agent and the Lenders party hereto, in connection with the
negotiation, preparation, execution and delivery of this Amendment and any other
documents to be delivered in connection herewith on the Fourth Amendment
Effective Date or after such date.
(e)    Binding Effect. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.
(f)    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF
THE COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER
THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.
(g)    Complete Agreement; Amendments. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.
(h)    Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
(i)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.
(j)    Loan Documents. This Amendment and the documents related hereto shall
constitute Loan Documents.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]





IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.
BORROWER:


GENMARK DIAGNOSTICS, INC.,
as Borrower




By: /s/ Scott Mendel
Title: Chief Financial Officer




GUARANTORS:


CLINICAL MICRO SENSORS, INC.,
as Guarantor




By: /s/ Scott Mendel
Title: Chief Financial Officer




OSMETECH INC.,
as Guarantor




By: /s/ Scott Mendel
Title: Chief Financial Officer











AGENT AND LENDERS:


SOLAR SENIOR CAPITAL LTD.,
as Agent




By: /s/ Anthony J. Storino
Name: Anthony J. Storino
Title: Authorized Signatory




SUNS SPV LLC,
as Lender




By: /s/ Anthony J. Storino
Name: Anthony J. Storino
Title: Authorized Signatory




EAST WEST BANK,
as Lender




By: /s/ Robert Hartinger
Name: Robert Hartinger
Title: Managing Director







1

